        Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 1 of 16 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


NYANIFY, INC. AND CHRISTOPHER
ORLANDO TORRES,

           Plaintiff,                                   Case No.:

v.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE A HERETO,

           Defendants.


                                             COMPLAINT

           Plaintiffs Nyanify, Inc. and Christopher Orlando Torres (collectively “Nyanify” or

“Plaintiff”) bring this action against the Individuals, Corporations, Limited Liability Companies,

Partnerships and Unincorporated Associations identified in Schedule A attached hereto

(collectively, “Defendants”). In support of this Complaint, Plaintiff alleges as follows:

                                    JURISDICTION AND VENUE

           1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., the Copyright Act, 17

U.S.C. § 101 et seq.; and pursuant to 28 U.S.C. § 1338(a)–(b) and 28 U.S.C. § 1331.

           2.      This Court has jurisdiction over the claims in this action that arise under the laws

of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are so related

to the federal claims that they form part of the same case or controversy and derive from a common

nucleus of operative facts.


4852-1718-7569.1
                                                    1
        Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 2 of 16 PageID #:2




           3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants, as each of the Defendants directly targets

consumers in the United States, including in Illinois and in this District, through acts of

counterfeiting, trademark infringement and copyright infringement, as described herein.

           4.      Specifically, Defendants, under the cover of aliases, operate Internet enterprises,

online marketplaces, profiles, stores and/or accounts (collectively, “Defendant Internet Stores”),

through which Defendants sell, to consumers in Illinois and in this District, products bearing,

and/or that are sold using, counterfeit or infringing versions of Plaintiff’s trademarks and

copyrights. Schedule A identifies the aliases Defendant’s use (“Defendant Aliases”) and URLs

associated with each Defendant Internet Store.

           5.      Each of the Defendants has targeted and sought sales from Illinois residents by

operating online stores that offer shipping to the United States, including to addresses in Illinois

and in this District, accepting payments in U.S. dollars and, on information and belief, selling

products bearing, and/or that are sold using, counterfeit and infringing versions of Plaintiff’s

federally registered trademarks and copyrights to residents of Illinois. Each of the Defendants is

committing tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully caused

Plaintiff substantial injury in Illinois.

                                            INTRODUCTION

           6.      Plaintiff files this action against online infringing counterfeiters who, without

consent, improperly trade on Plaintiff’s reputation and goodwill by using unauthorized, infringing

counterfeit, and/or copied versions of Plaintiff’s NYAN CAT trademarks (the “Asserted

Trademarks”) and Plaintiff’s copyrighted NYAN Cat Works, to sell, offer for sale, distribute, or

advertise infringing products (the “Infringing Products”).



4852-1718-7569.1
                                                    2
        Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 3 of 16 PageID #:3




           7.      The United States Patent and Trademark Office has granted Plaintiff registrations for

the Asserted Trademarks (the “Trademark Registrations”), specifically U.S. Reg. Nos. 4,376,980,

4,377,351 and 4,457,316. The Trademark Registrations are valid, subsisting, and in full force and

effect. True and correct copies of federal trademark registration certificates for the Asserted

Trademarks are attached hereto as Exhibits 1 - 3.

           8.      Nyanify is also the owner of numerous copyright registrations for NYAN CAT-

related 2-D artwork (hereinafter, the “NYAN CAT Works”). The NYAN CAT Works are the

subject of several copyright registrations awarded by the United States Copyright Office, including

those at registration numbers: VA 1-798-668; VA 1-798-676; VAu 1-085-556; VAu 1-085-557;

VA 1-798-670; VAu 1-085-560; VA 1-798-673; VA 1-839-405; VAu 1-115-641; VA 1-839-409;

VAu 1-115-636; VAu 1-085-559; VA 1-798-672; VAu 1-085-563; VA 1-798-674; VA 1-798-675;

VAu 1-114-946 and VAu 1-063-390 (hereinafter, the “Copyright Registrations”). Copies of the

copyright registrations are attached herein as Exhibit 4.

           9.      Defendants have created the Defendant Internet Stores, operate under one or more

Defendant Aliases, and are advertising, offering for sale and selling Infringing Products to

unsuspecting consumers. Defendant Internet Stores operating under the Defendant Aliases share

unique identifiers, establishing a logical relationship between them and suggesting that Defendants’

counterfeiting actions arise out of the same transaction or occurrence, or series of transactions or

occurrences.

           10.     Defendants attempt to avoid liability by going to great lengths to conceal both their

identities and the full scope and interworking of their illegal actions. Plaintiff files this action to

address Defendants’ infringement of the Asserted Trademarks and NYAN CAT Works and to

protect unknowing consumers from purchasing unauthorized counterfeit products over the



4852-1718-7569.1
                                                     3
        Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 4 of 16 PageID #:4




Internet. Plaintiff has been and continues to be irreparably damaged through consumer confusion,

dilution, and tarnishment of its valuable trademarks as a result of Defendants’ actions and seeks

injunctive and monetary relief.

                                           THE PLAINTIFF

           11.     Nyanify, Inc. is a Texas corporation having a principal place of business in Plano,

Texas. Nyanify, Inc. acts as the sales, marketing, design and distribution arm for NYAN CAT

products. Christopher Orlando Torres is an individual and resident of Texas. Mr. Torres is the

Director and sole shareholder of Nyanify, Inc. Nyanify, Inc. and Mr. Torres are collectively

referred to herein as “Plaintiff or “Nyanify.”

           12.     Plaintiff has been in the business of developing, marketing, selling and distributing

products bearing the Asserted Trademarks. Products that Plaintiff has sold under the Asserted

Trademarks include those identified in the trademark certificates attached as Exhibits 1 - 3.

           13.     As a result of Plaintiff’s substantial expenditures of time, money, and other

resources developing, advertising, and otherwise promoting quality products in association with

the Asserted Trademarks, products associated with the Asserted Trademarks are recognized and

exclusively associated by consumers, the public, and the trade as being products sourced from

Plaintiff.

           14.     The Asserted Trademarks are distinctive and identify the merchandise as goods

from Plaintiff. The Trademark Registrations constitute prima facie evidence of their validity and

of Plaintiff’s exclusive right to use the Asserted Trademarks pursuant to 15 U.S.C. § 1057 (b).

           15.     At all relevant times, Nyanify is, and has been, the owner of all valid and

enforceable rights to the NYAN CAT Works, which contain copyrightable subject matter,

including 2-D artwork depicting a cat with the body of a breakfast pastry.



4852-1718-7569.1
                                                     4
        Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 5 of 16 PageID #:5




                                            THE DEFENDANTS

           16.     Defendants are individuals and business entities who, on information and belief,

reside outside the United States. Defendants conduct business throughout the United States,

including within Illinois and in this District, through the operation of online enterprises such as the

Defendant Internet Stores.

           17.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using infringing and counterfeit versions of the Asserted Trademarks and

NYAN CAT Works in the same transaction, occurrence, or series of transactions or occurrences.

Tactics used by Defendants to conceal their identities and the full scope of their infringing

operations and relatedness make it virtually impossible for Plaintiff to learn Defendants’ true

identities and the precise interworking of their counterfeit network.

                            THE DEFENDANTS’ UNLAWFUL CONDUCT

           18.     Plaintiff has identified numerous marketplace profiles associated with the

Defendant Internet Stores on third-party platforms, such as eBay, Amazon, Wish and Dhgate. See

Schedule A. Defendants use the Defendant Aliases and the Defendant Internet Stores to advertise,

offer for sale, sell, and import Infringing Products to consumers in this District and throughout the

United States.

           19.     According to an intellectual property rights seizures statistics report issued by U.S.

Customs and Border Protection (“CBP”), the manufacturer’s suggested retail price (MSRP) of

goods seized by the U.S. government in fiscal year 2019 was over $1.5 billion, up from $1.4 billion

in 2018. See Exhibit 5 (U.S. Customs and Border Protection Fiscal Year 2019 Seizure Statistics),

p. 6.



4852-1718-7569.1
                                                     5
        Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 6 of 16 PageID #:6




           20.     CBP reports that over 90% of its intellectual property seizures correspond to

smaller international mail and express shipments, such as those used by Defendants. See Exhibit

5 at p. 12. Counterfeit and pirated products account for billions in economic losses, resulting in

tens of thousands of lost jobs for legitimate businesses and broader economic losses, including lost

tax revenue.

           21.     The Department of Homeland Security (“DHS”) reports in a January 2020

publication on counterfeiting that commonly owned and/or interrelated enterprises have many

online marketplace profiles that appear unrelated:

           Platforms generally do not require a seller on a third-party marketplace to identify the
           underlying business entity, nor to link one seller profile to other profiles owned by that
           same business, or by related businesses and owners. In addition, the party that appears as
           the seller on the invoice and the business or profile that appears on the platform to be the
           seller, may not always be the same. This lack of transparency allows one business to have
           many different profiles that can appear unrelated.

Exhibit 6 at p. 39 (Combating Trafficking in Counterfeit and Pirated Goods).

           22.     Defendants go to great lengths to operate anonymously and often use multiple

Defendant Aliases to register and operate their networks of Defendant Internet Stores. Such

Defendant Internet Store registration patterns are one of many common tactics Defendants use to

conceal their identities, the full scope and interworking of their massive counterfeiting operation,

and to avoid being shut down.

           23.     Even though Defendants operate under multiple fictitious names, there are numerous

similarities among the Defendant Internet Stores. For example, some of the Defendant Internet Stores

use identical or equivalent language to sell Infringing Products.

           24.     In addition, the Infringing Products for sale in the Defendant Internet Stores bear

similarities and indicia of being related to one another, suggesting that the Infringing Products were




4852-1718-7569.1
                                                    6
        Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 7 of 16 PageID #:7




manufactured by and come from a common source and that, upon information and belief, Defendants

are interrelated.

           25.     On information and belief, Defendants communicate with each other and regularly

participate in chat rooms and online forums regarding tactics for operating multiple accounts, evading

detection, pending litigation, and potential new lawsuits.

           26.     The Defendant Internet Stores also include other notable common features, including

common payment methods, lack of contact information, identically or similarly-appearing

products, identical or similarly priced items and volume sales discounts, and the use of the same

text and images.

           27.     Defendants further perpetuate the illusion of legitimacy by offering indicia of

authenticity that consumers have come to associate with authorized retailers, including Visa®,

MasterCard®, and PayPal® logos. Plaintiff has not licensed or authorized Defendants to use or

copy the Asserted Trademarks or NYAN CAT Works, and none of the Defendants are authorized

retailers of genuine products.

           28.     Further, counterfeiters, such as Defendants, typically operate multiple credit card

merchant accounts and payment service accounts behind layers of payment gateways so that they can

continue operation notwithstanding enforcement efforts. Upon information and belief, counterfeiters,

such as Defendants, maintain off-shore bank accounts and regularly move funds to evade

enforcement of judgment.

           29.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for sale,

and sell Infringing Products in the same transaction, occurrence, or series of transactions or

occurrences.



4852-1718-7569.1
                                                    7
        Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 8 of 16 PageID #:8




           30.     Defendants, without any authorization or license from Plaintiff, have knowingly

and willfully used and continue to use and copy the Asserted Trademarks and NYAN CAT Works

in connection with the advertisement, distribution, offering for sale, and sale of Infringing Products

into the United States and Illinois over the Internet. Each Defendant Internet Store offers shipping

to the United States, including to Illinois, and, on information and belief, each Defendant has

offered to sell Infringing Products into the United States, including to Illinois.

           31.     Defendants’ unauthorized use and counterfeiting of the Asserted Trademarks and

NYAN CAT Works in connection with the advertising, distribution, offering for sale, and sale of

Infringing Products, including the sale of Infringing Products into Illinois, is likely to cause and

has caused confusion, mistake, and deception by and among consumers and is irreparably harming

Plaintiff.


                              COUNT I
       TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

           32.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

           33.     Plaintiff is the exclusive owner of the Asserted Trademarks. The Registrations for

the Asserted Trademarks (attached as Exhibits 1 - 3) are in full force and effect.

           34.     The marks used by Defendants in their promotion, advertising, marketing, offers for

sale, and sale of the Infringing Products are identical with, or substantially indistinguishable from,

the registered Asserted Trademarks.

           35.     Defendants have engaged in unauthorized uses in commerce of counterfeit

imitations of the registered Asserted Trademarks in connection with the sales, offers for sale,

distribution, and/or advertising of infringing goods.



4852-1718-7569.1
                                                    8
        Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 9 of 16 PageID #:9




           36.     The Asserted Trademarks are highly distinctive marks. Consumers have come to

expect the highest quality from Plaintiff’s products provided under the Asserted Trademarks.

           37.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products in connection with

the Asserted Trademarks without Plaintiff’s authorization or permission.

           38.     Upon information and belief, Defendants have knowledge of Plaintiff’s rights in

the Asserted Trademarks, and are willfully infringing and intentionally using counterfeits of the

Asserted Trademarks despite such knowledge.

           39.     Defendants’ willful, intentional and unauthorized use of the Asserted Trademarks

is likely to cause and is causing confusion, mistake, and deception as to the origin and quality of

the counterfeit goods among the general public.

           40.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

           41.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its well-

known Asserted Trademarks.

           42.     The injuries and damages sustained by Plaintiff have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Infringing Products.




4852-1718-7569.1
                                                     9
      Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 10 of 16 PageID #:10




                                      COUNT II
                     FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

           43.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

           44.     Defendants’ promotion, advertising, marketing, offering for sale, and sale of

Infringing Products has created and is creating a likelihood of confusion, mistake, and deception

among the general public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendants’ Infringing Products by Plaintiff.

           45.     By using the Asserted Trademarks in connection with the sale of Infringing

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Infringing Products.

           46.     Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Infringing Products to the general public is a willful violation of Section

43 of the Lanham Act, 15 U.S.C. § 1125.

           47.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its brand.


                                  COUNT III
      VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                            (815 ILCS § 510, et seq.)

           48.     Plaintiff repeats and incorporates by reference herein its allegations contained in the

above paragraphs of this Complaint.

           49.     Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their Infringing Products as those of Plaintiff, causing a likelihood of confusion and/or

misunderstanding as to the source of their goods, causing a likelihood of confusion and/or



4852-1718-7569.1
                                                     10
      Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 11 of 16 PageID #:11




misunderstanding as to an affiliation, connection, or association with genuine products,

representing that their products have Plaintiff’s approval when they do not, and engaging in other

conduct which creates a likelihood of confusion or misunderstanding among the public.

           50.     The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

           51.     Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiff

will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.

                                     COUNT IV
           INFRINGEMENT OF UNITED STATES COPYRIGHT REGISTRATIONS
                         (17 U.S.C. §§ 106 and 501(a), et seq.)

           52.     Plaintiff repeats and incorporates by reference herein its allegations contained in the

above paragraphs of this Complaint.

           53.     At all relevant times, Nyanify is, and has been, the owner of all valid and

enforceable rights to the NYAN CAT Works, which contain copyrightable subject matter under

17 U.S.C. §§ 101 and 501, et seq.

           54.     The NYAN CAT Works have significant value and have been produced at

considerable expense.

           55.     The NYAN CAT Works are the subject of valid certificates of copyright

registrations, including the Copyright Registrations attached as Exhibit 4. Nyanify has complied

with the registration requirements of 17 U.S.C. § 411(a) for the NYAN CAT Works.

           56.     Defendants do not have any ownership interest in the NYAN CAT Works.

           57.     Defendants have had access to the NYAN CAT Works, including via the internet.




4852-1718-7569.1
                                                     11
      Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 12 of 16 PageID #:12




           58.     Without authorization from Nyanify, or any right under the law, Defendants have

deliberately copied, displayed, distributed, reproduced and/or made derivative works of the NYAN

CAT Works, as displayed in relation to the Defendant Internet Stores and the corresponding

Infringing Products in violation of 17 U.S.C. § 501 and 17 U.S.C. § 106(1) - (3), (5).

           59.     Defendants’ images, artwork and derivative works are virtually identical to and/or

substantially similar to the NYAN CAT Works. Such conduct infringes and continues to infringe

the NYAN CAT Works in violation of 17 U.S.C. § 501 and 17 U.S.C. § 106(1) - (3), (5).

           60.     Defendants reap the benefits of the unauthorized copying and distribution of the

NYAN CAT Works in the form of revenue and other profits that are driven by the sale of Infringing

Nyanify Products.

           61.     The Defendants have unlawfully appropriated Nyanify’s protectable expression by

taking material of substance and value and creating Infringing Nyanify Products that capture the

total concept and feel of the NYAN CAT Works.

           62.     Upon information and belief, the Defendants’ infringement has been willful,

intentional, and purposeful, and in disregard of and with indifference to, Nyanify’s rights.

           63.     The Defendants, by their actions, have damaged Nyanify in an amount to be

determined at trial.

           64.     As a result of each Defendant’s infringement of Plaintiff’s exclusive rights under

copyrights, Plaintiff is entitled to relief pursuant to 17 U.S.C. §504 and to its attorneys’ fees and

costs pursuant to 17 U.S.C. §505.

           65.     Defendants’ conduct is causing, and unless enjoined and restrained by this Court

will continue to cause, Nyanify great and irreparable injury that cannot fully be compensated or

measured in money. Nyanify has no adequate remedy at law.



4852-1718-7569.1
                                                   12
      Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 13 of 16 PageID #:13




           66.      Pursuant to 17 U.S.C. § 502 and 503, Nyanify is entitled to a preliminary and

permanent injunction prohibiting further infringement of the NYAN CAT Works.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

           1)       That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily, preliminarily, and permanently enjoined and restrained from:

           a. using the Asserted Trademarks or NYAN Cat Works or any reproductions, counterfeit

           copies or colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine product or

           not authorized by Plaintiff to be sold in connection with Plaintiff’s Trademarks or NYAN Cat

           Works;

           b. passing off, inducing, or enabling others to sell or pass off any product as a genuine product

           or any other product produced by Plaintiff, that is not Plaintiff’s or not produced under the

           authorization, control or supervision of Plaintiff and approved by Plaintiff for sale under

           Plaintiff’s Asserted Trademarks;

           c. committing any acts calculated to cause consumers to believe that Defendants’ products

           are those sold under the authorization, control or supervision of Plaintiff, or are sponsored by,

           approved by, or otherwise connected with Plaintiff; and

           d. further infringing Plaintiff’s Asserted Trademarks and or NYAN Cat Works and damaging

           Plaintiff’s goodwill; and

           e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or inventory




4852-1718-7569.1
                                                      13
      Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 14 of 16 PageID #:14




           not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or offered for sale,

           and which bear any of Plaintiff’s Trademarks, NYAN Cat Works or any reproductions,

           counterfeit copies or colorable imitations thereof.

           2)         Plaintiff further requests that Defendants, within fourteen (14) days after service of

judgment with notice of entry thereof upon them, be required to file with the Court and serve upon

Plaintiff a written report under oath setting forth in detail the manner and form in which Defendants

have complied with paragraph 1, a through e, above.

           3)         Plaintiff further seeks entry of an order that, upon Plaintiff’s request, any third party

receiving notice who is providing, or has provided, services to any of the Defendants, or in

connection with any of the ecommerce Internet stores operating under the Defendant Aliases, or

other aliases operated by Defendants, including, without limitation, any online marketplace

platforms, such as eBay, Amazon, Wish.com, and Dhgate, or third party payment processors, such

as PayPal, Inc. (“PayPal”), DHPay, Wish.com, and Amazon Pay (collectively and hereinafter

(“Third Party Providers”), shall:

           a. disable and cease providing services for any accounts through which Defendants

                   engage in the sale of Infringing Products using the Asserted Trademarks or NYAN Cat

                   Works, including any accounts associated with the Defendants listed on Schedule A;

           b. disable and cease displaying any advertisements used by or associated with Defendants

                   in connection with the sale of Infringing Products using the Asserted Trademarks or

                   NYAN Cat Works; and

           c. cooperate in Plaintiff’s enforcement of any judgment in Plaintiff’s favor as provided

                   by the Court.




4852-1718-7569.1
                                                         14
      Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 15 of 16 PageID #:15




           4)      Plaintiff further requests that Defendants account for and pay to Plaintiff all profits

realized by Defendants by reason of Defendants’ unlawful acts herein alleged, and that the amount

of damages for infringement of the Asserted Trademarks be increased by a sum not exceeding

three times the amount thereof as provided by 15 U.S.C. § 1117.

           5)      Alternatively, Plaintiff requests an award of statutory damages pursuant to 15

U.S.C. § 1117(c)(2) of $2,000,000 for each and every counterfeit use of the Asserted Trademarks.

           6)      Plaintiff further requests that the Court enter judgment in favor of Plaintiff against

Defendants that Defendants have: a) willfully infringed Plaintiff’s exclusive rights to the NYAN

Cat Works pursuant to 17 U.S.C. §501; and b) otherwise injured the business reputation and

business of Plaintiff by Defendants’ acts and conduct set forth in this Complaint;

           7)      Plaintiff further requests that Defendants account for and pay to Plaintiff actual

damages, and/or all profits realized by Defendants by reason of Defendants’ unlawful acts herein

alleged, as may be proper under 17 U.S.C. §504;

           8)      In the alternative, Plaintiff seeks an award of statutory damages of $150,000 per

work infringed, or for any such amount deemed proper under pursuant to 17 U.S.C. § 504;

           9)      Plaintiff also seeks an award of its reasonable attorneys’ fees and costs.

           10)     Plaintiff also seeks an award of any and all other relief that this Court deems just

and proper.




4852-1718-7569.1
                                                     15
      Case: 1:21-cv-03680 Document #: 1 Filed: 07/12/21 Page 16 of 16 PageID #:16




DATED: July 12, 2021                           Respectfully submitted,

                                               /s/ Matthew A. Werber
                                               Matthew A. Werber (Ill. # 6287658)
                                               mwerber@nixonpeabody.com
                                               Ariel Roth (Ill. # 6327096)
                                               aroth@nixonpeabody.com
                                               NIXON PEABODY LLP
                                               70 W. Madison St., Suite 3500
                                               Chicago, IL 60602
                                               Tel: (312) 977-4400
                                               Fax: (312) 977-4405

                                               ATTORNEYS FOR PLAINTIFF




4852-1718-7569.1
                                          16
